          Case 1:17-cv-01803-PGG Document 104 Filed 05/29/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 BYTEMARK, INC.,

          Plaintiff,

     v.                                                 Case No. 1:17-cv-01803-PGG

 XEROX CORP., ACS TRANSPORT
 SOLUTIONS, INC., XEROX
 TRANSPORT SOLUTIONS, INC.,
 CONDUENT INC., and
 NEW JERSEY TRANSIT CORP.,

     Defendants.


NOTICE OF PLAINTIFF BYTEMARK INC.’S MOTION FOR LEAVE TO AMEND ITS
                           COMPLAINT

       PLEASE TAKE NOTICE that, pursuant to the attached Memorandum of Law in Support

of Plaintiff Bytemark Inc.’s Motion for Leave to Amend Its Complaint, and accompanying

exhibits A-D, Bytemark, Inc. will move before the Honorable Paul G. Gardephe at the United

States District Court for the Southern District of New York, Thurgood Marshall United States

Courthouse, Courtroom 705, 40 Foley Square, New York, NY 10007, at such time and place to

be scheduled by this Court, for an Order granting Plaintiff leave to amend its complaint to

include (1) infringement of U.S. Patent No. 10,360,567 and (2) infringement of U.S. Patent No.

10,346,764.


Dated: April 17, 2020                                Respectfully submitted,

                                                     s/ Dariush Keyhani
                                                     Dariush Keyhani
                                                     Keyhani LLC
                                                     1050 30th Street NW
                                                     Washington, DC 20007
                                                     Telephone: (202) 748-8950
Case 1:17-cv-01803-PGG Document 104 Filed 05/29/20 Page 2 of 2



                                 Fax: (202) 318-8958
                                 dkeyhani@keyhanillc.com
                                 Attorneys for Plaintiff
